Citation Nr: 1546280	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.
 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In October 2015, the Veteran submitted a written statement withdrawing from appeal the issue of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the appellant or his authorized representative.  Id.  In an October 2015 statement, the Veteran submitted a written statement expressing a desire to withdraw the issue on appeal relating to service connection for tinnitus.  Thus, the Board finds that the criteria for withdrawal of that claim have been met. Id.  

As the service connection claim for tinnitus has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for tinnitus, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal on the issue of entitlement to service connection for tinnitus is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


